ODOM, J.'
Plaintiff brought this suit in the City Court of the city of Shreveport to recover of defendant the sum of $148.28, alleged to be due on open account for building material sold and delivered by plaintiff to defendant.
Defendant was duly cited and served, but so far as the record shows, made no appearance in Court.
Upon trial, there was judgment in favor of the plaintiff and against the defendant for the amount claimed.
Defendant appealed.
OPINION.
The only evidence we find in the record is a sworn, itemized account of the indebtedness, which was filed in evidence by the plaintiff. This account shows a balance due plaintiff of $148.28.
Since the appeal was lodged in this Court, the defendant has not appeared to orally - argue the case nor has he filed a brief. There is ample evidence in the record to support the judgment of the lower court. The proceedings seem to be regular, and we find no error in the judgment rendered.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed, with costs.